UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October 2014 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer’s Legacy 500 receives FAA certification São José dos Campos, Brazil, October 21, 2014 – Embraer’s Legacy 500 executive jet today was granted FAA (Federal Aviation Administration) certification during a ceremony at the National Business Aviation Association Conference and Exhibition, in Orlando, Florida. This approval enables entry into service of the aircraft in the United States and in countries that require such certification. The Legacy 500 received certification from Brazil’s ANAC (Agência Nacional de Aviação Civil) in August and approval by the European Aviation Safety Agency (EASA) is expected by the end of this year. “The FAA certification is a significant milestone achievement for such an advanced aircraft,” said Marco Túlio Pellegrini, President and CEO of Embraer Executive Jets. “The clean-sheet Legacy 500 is a prime example of Embraer’s commitment to delivering innovative products and setting new standards in each market segment.” The Legacy 500 midsize business jet has met or exceeded all performance expectations. Delivery to the first customer occurred on October 10 and up to six aircraft are expected to be delivered in 2014. Legacy 500 Performance Characteristics Specifications Design Goals Certified Legacy 500 Range 3,000 nm / 5,556 km 3,125 nm / 5,788 km Takeoff distance 4,600 ft / 1,402 m 4,084 ft / 1,245 m Unfactored landing distance 2,400 ft / 732 m 2,122 ft / 647 m Block fuel for 600nm @ M0.80 2,610 lb / 1,184 kg 2,540 lb / 1,152 kg Maximum operating altitude 45,000 ft / 13,716 m 45,000 ft / 13,716 m Initial climb altitude 43,000 ft / 13,106 m 43,000 ft / 13,106 m Time to climb to initial climb altitude 22 min 22 min Maximum operating speed (MMO) Mach 0.83 Mach 0.83 High speed cruise 460 kt / 852 km/h 466 kt / 863 km/h Maximum payload 2,800 lb / 1,270 kg 2,800 lb / 1,270 kg Payload full fuel 1,600 lb / 726 kg 1,600 lb / 726 kg Total baggage & stowage volume 150 ft 3 / 4.25 m 3 155 ft 3 / 4.39 m 3 External noise Stage IV 23 EPNdB below stage IV Engine thrust 6,540 lbf 7,036 lbf Engine flat rating ISA + 15 o C ISA + 18 o C PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Rosana Dias rosana.dias@embraer.com.br Cell: +55 12 9724 4929 Tel.: +55 12 3927 1311 Fax: +55 12 3927 2411 Robert Stangarone rstangarone@embraer.com Cell: +1 Tel.: +1 Fax: +1 Hervé Tilloy herve.tilloy@embraer.fr Cell: +33 6 0864 3545 Tel. : +33 1 4938 Fax: +33 1 4938 4456 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Fax: +86 10 6598 9986 Nilma Missir-Boissac nilma.boissac @sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Fax: +65 6734 3908 (1)NBAA IFR reserves; 200 nm alternate; 4 pax @ 200 lbs each; baseline aircraft; LRC (Long Range Cruise) (2)SL; ISA; MTOW (3)SL; ISA ; 4 pax @ 200 lbs each; NBAA IFR reserves; 200 nm alternate; baseline aircraft (4)NBAA IFR reserves; 200 nm alternate; 4 pax @ 200 lbs each; baseline aircraft (5) From SL; @ MTOW; ISA (6)Max cruise speed; FL430; ISA; 4 pax @ 200lbs each; half fuel tank; baseline aircraft (7)Baseline aircraft For more information, please visit www.EmbraerExecutiveJets.com Follow us on Twitter: @EmbraerSA About the Legacy 500 The Legacy 500 has the best-in-class six-foot flat-floor cabin, which is comparable to those of some aircraft in the super midsize category. Eight club seats may be berthed into four beds for complete rest. The in-flight entertainment system consists of a high definition video system, surround sound, multiple audio and video input options, a cabin management system, and three options for voice communications and connectivity. The Legacy 500 is the first midsize business jet with digital flight controls, based on Fly-By-Wire technology, featuring side sticks. The state-of-the-art Rockwell Collins Pro Line Fusion avionics suite on four 15-inch high resolution LCD displays allows graphical flight planning, and has options like paperless operations capability, auto brakes, and the E
